The suit was brought on the bond given by defendant, as guardian of the relator. At Fall Term, 1871, it was referred to R. S. McLaughlin, to state the account between the parties, which was done; and at the ensuing term defendant filed exceptions to the account, objecting to certain findings of facts by the referee. His Honor overruled the exceptions, and the defendant appealed. *Page 114 
This is an action brought on the bond given by the defendant as guardian of the relator. It was referred to a referee to state the guardian account. He reported a certain sum due. All the exceptions of the defendant are that the referee made certain errors (158)  of fact, to the injury of the defendant. The Judge overruled the exceptions, and the defendant appealed. This Court has repeatedly held that it has no jurisdiction to review the decision of the Judge below on a pure question of fact. The defendant, if dissatisfied with the finding of the referee, might have requested the Judge to submit the disputed facts to a jury. We do not mean to say that the Judge would be obliged in such a case to do so; but in a case of real doubt no Judge would be likely to refuse.
PER CURIAM.                                 Affirmed.